DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered. Claims 1, 4- 5, 9, 13, 18 are amended, claims 36- 43 are added as a new claims and claims 8, 10, 12, 19, 21- 23, 25- 34 are cancelled. Claims 1- 7, 9, 11, 13- 18, 20, 24 and 35- 43 are pending for examinations.

 Response to Arguments
Applicant’s arguments with respect to claim(s) filed in the remarks on 6/23/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has considered a reference Yamaura et al. (US Pat. No. 2012/0027027 A1); hereafter Yama. Yama states about circuitry configured to generate, with the first communication protocol, a link layer response message indicative of the status of the transmission of the first data part from the first communication protocol; circuitry configured to transmit, from the first communication protocol to the application, the link layer response message indicative of the status of the transmission of the first data part from the first communication protocol; Yama states about control information including at least one of a reception window size of other communication apparatus, area information representing an area of data received by the other communication apparatus, the reception window size of the communication apparatus, and area information representing an area of data received by the communication apparatus. The transmission protocol processing unit performs a protocol process using the control information stored in the control information queue, generates a frame of a transmission target, and transmits the frame through the network interface unit; see [0020]. Now refer to [0031] about …when the control information (i.e. acquired by apparatus here circuitry) includes a transmission request of a frame including an acknowledgement, the communication apparatus 50 performs the transmission protocol process in the transport layer, generates (i.e. response message), according to the transmission request of the frame including the acknowledgement, a frame including an acknowledgement by assigning the acknowledgement sequence number using the sequence number and the reception window size of the counterpart apparatus included in the control information, performs the protocol process in the network layer and the protocol process in the data link layer, and then transmits the frame including the acknowledgement via the network (step S12)….(i.e. here communication protocol and communication application are associated with these steps).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regards to claim 1, the amended limitations about circuitry configured to generate, with the first communication protocol, a link layer response message indicative of the status of the transmission of the first data part from the first communication protocol; circuitry configured to transmit, from the first communication protocol to the application, the link layer response message indicative of the status of the transmission of the first data part from the first communication protocol; are not disclosed in the disclosure. Applicant has indicated support in [0037] and Fig. 2, 4 but after carefully review there is no support found about link layer response message indicative of the status of the transmission of the first data part. Hence it is a new matter scenario. Hence dependent claims can be rejected based on same above rationale.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As per the claim 1, recitations.. circuitry configured to insert, with an application, at least one link layer request message in…..circuitry configured to generate, with the first communication protocol, a link layer response message indicative of the status of the transmission of the first data part from the first communication protocol; circuitry configured to transmit, from the first communication protocol to the application, the link layer response message indicative of the status of the transmission of the first data part from the first communication protocol……; are confusing to understand. Here application means what client or an application and if its client then how come client is being inserted and if it’s a application (software program) then how come transmission to a application can be done without any hardware entity. Further how come an communication protocol can send/receive since protocol is something that can be configured in order to do proper communications. Hence this recitations are confusing and vague to understand. Dependent claims can be rejected based on same above rationale.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 3, 9, 13- 15, 35- 37 are rejected under 35 U.S.C. 103 as being unpatentable over Duchscher et al (US 2006/0274747), hereafter Rob in view of Wang et al. (US Pat. No. 11265946 B2) and in further view of Yamaura et al. (US Pat. No. 2012/0027027 A1); hereafter Yama.

	Regarding claim 1, Rob teaches an apparatus comprising:
	circuitry configured to insert with an application at least one link layer request message into a data stream to be transmitted with the apparatus, wherein the data stream corresponds to an application and comprises a plurality of data parts, and wherein the at least one link layer request message requests a status of a transmission of a first data part of the plurality of data parts from a first communication protocol of the apparatus ([0654], choose link layer ack implies that the link layer request message is sent); 
	circuitry configured to receive with the first communication protocol, the link layer response message indicative of the status of the transmission of the first data part from the first communication protocol; and 
	circuitry configured to control a flow of the data stream based on the link layer response message ([0667], “if the link layer ack is used, the sender retries up to 3 times until the destination acks the packets,. After each transmission, the sender will timeout in 100ms”).
	But Rob is silent about wherein the received link layer response message, received with the application from the first communication protocol, is generated with the first communication protocol, and transmitted from the first communication protocol to the application in response to the first communication protocol receiving a data delivery status response message from a second communication protocol of the apparatus; however Wang teaches see Fig. 1 having CU and DU functionalities; now refer to claim 1, about CU (having PDCP protocol unit as a first protocol) receiving the response message (i.e. data delivery status response message) from DU (having RLC protocol functionality as a second protocol); further see Fig. 2 and 4 about CU unit wherein circuitry here can be #420 or 410 which receives generated link layer response message (i.e. here response message).  It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of Rob to make system more effective. Having a mechanism wherein the received link layer response message, received with the application from the first communication protocol, is generated with the first communication protocol, in response to the first communication protocol receiving a data delivery status response message from a second communication protocol of the apparatus; greater way flow control can be carried out in the communication system.
	But Rob is silent about circuitry configured to generate, with the first communication protocol, a link layer response message indicative of the status of the transmission of the first data part from the first communication protocol; circuitry configured to transmit, from the first communication protocol to the application, the link layer response message indicative of the status of the transmission of the first data part from the first communication protocol and transmitted from the first communication protocol to the application.
	However Yama states about control information including at least one of a reception window size of other communication apparatus, area information representing an area of data received by the other communication apparatus, the reception window size of the communication apparatus, and area information representing an area of data received by the communication apparatus. The transmission protocol processing unit performs a protocol process using the control information stored in the control information queue, generates a frame of a transmission target, and transmits the frame through the network interface unit; see [0020]. Now refer to [0031] about …when the control information (i.e. acquired by apparatus here circuitry) includes a transmission request of a frame including an acknowledgement, the communication apparatus 50 performs the transmission protocol process in the transport layer, generates (i.e. response message), according to the transmission request of the frame including the acknowledgement, a frame including an acknowledgement by assigning the acknowledgement sequence number using the sequence number and the reception window size of the counterpart apparatus included in the control information, performs the protocol process in the network layer and the protocol process in the data link layer, and then transmits the frame including the acknowledgement via the network (step S12)….(i.e. here communication protocol and communication application are associated with these steps). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yama with the teachings of Rob in view of Wang to make system more effective. Having a mechanism about circuitry configured to generate, with the first communication protocol, a link layer response message indicative of the status of the transmission of the first data part from the first communication protocol; circuitry configured to transmit, from the first communication protocol to the application, the link layer response message indicative of the status of the transmission of the first data part from the first communication protocol and transmitted from the first communication protocol to the application; greater way resources can be managed/utilized in the communication system.

	Regarding claim 2, Rob in view of Wang and Yama teaches as per claim 1, wherein the link layer response message comprises one of: a first value acknowledging the first data part has been transmitted by a modem of the apparatus; or a second value indicating the first data part was not transmitted and/or that the status of the transmission cannot be provided (Rob; [0667], ACK response message must have one value for ACK and another value for NACK).

	Regarding claim 3, Rob in view of Wang and Yama teaches as per claim 1, wherein the circuitry configured to control the flow of the data stream is configured for: causing a next data part of the data stream be transmitted when the link layer response message acknowledges the transmission of the first data part, and causing the next data part of the data stream to be skipped when the link layer response message fails to acknowledge transmission of the first data part of the data stream (Rob; [0667], “if the link layer ack is used, the sender retries up to 3 times until the destination acks the packets,. After each transmission, the sender will timeout in 100ms”).

	Regarding claims 9, Rob in view of Wang teaches as per claim 1, wherein the data stream comprises a real-time video stream such that each of the plurality of data parts of the data stream comprises a real-time video frame (Rob, [0001]-[0004], video and/or audio streaming real-time streaming of MPEG files).

	Regarding claim 13, Rob teaches a method comprising:
	inserting with an application at least one link layer request message into a data stream to be transmitted with the apparatus, wherein the data stream corresponds to the application and comprises a plurality of data parts, and wherein the at least one link layer request message requests a status of a transmission of a first data part of the plurality of data parts from a first communication protocol of the apparatus ([0654], choose link layer ack implies that the link layer request message is sent); 
	receiving with the first communication protocol, the link layer response message indicative of the status of the transmission of the first data part from the first communication protocol; and 
	controlling a flow of the data stream based on the link layer response message ([0667], “if the link layer ack is used, the sender retries up to 3 times until the destination acks the packets,. After each transmission, the sender will timeout in 100ms”).
	But Rob is silent about wherein the received link layer response message, received with the application from the first communication protocol, is generated with the first communication protocol, and transmitted from the first communication protocol to the application in response to the first communication protocol receiving a data delivery status response message from a second communication protocol of the apparatus; however Wang teaches see Fig. 1 having CU and DU functionalities; now refer to claim 1, about CU (having PDCP protocol unit as a first protocol) receiving the response message (i.e. data delivery status response message) from DU (having RLC protocol functionality as a second protocol); further see Fig. 2 and 4 about CU unit wherein circuitry here can be #420 or 410 which receives generated link layer response message (i.e. here response message).  It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of Rob to make system more effective. Having a mechanism wherein the received link layer response message, received with the application from the first communication protocol, is generated with the first communication protocol, in response to the first communication protocol receiving a data delivery status response message from a second communication protocol of the apparatus; greater way flow control can be carried out in the communication system.
	But Rob is silent about generating, with the first communication protocol, a link layer response message indicative of the status of the transmission of the first data part from the first communication protocol; transmitting, from the first communication protocol to the application, the link layer response message indicative of the status of the transmission of the first data part from the first communication protocol and transmitted from the first communication protocol to the application.
	However Yama states about control information including at least one of a reception window size of other communication apparatus, area information representing an area of data received by the other communication apparatus, the reception window size of the communication apparatus, and area information representing an area of data received by the communication apparatus. The transmission protocol processing unit performs a protocol process using the control information stored in the control information queue, generates a frame of a transmission target, and transmits the frame through the network interface unit; see [0020]. Now refer to [0031] about …when the control information (i.e. acquired by apparatus here circuitry) includes a transmission request of a frame including an acknowledgement, the communication apparatus 50 performs the transmission protocol process in the transport layer, generates (i.e. response message), according to the transmission request of the frame including the acknowledgement, a frame including an acknowledgement by assigning the acknowledgement sequence number using the sequence number and the reception window size of the counterpart apparatus included in the control information, performs the protocol process in the network layer and the protocol process in the data link layer, and then transmits the frame including the acknowledgement via the network (step S12)….(i.e. here communication protocol and communication application are associated with these steps). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yama with the teachings of Rob in view of Wang to make system more effective. Having a mechanism about generating, with the first communication protocol, a link layer response message indicative of the status of the transmission of the first data part from the first communication protocol; transmitting, from the first communication protocol to the application, the link layer response message indicative of the status of the transmission of the first data part from the first communication protocol and transmitted from the first communication protocol to the application; greater way resources can be managed/utilized in the communication system.

	Regarding claim 14, Rob in view of Wang and Yama teaches as per claim 13, wherein the link layer response message comprises one of: a first value acknowledging the first data part has been transmitted by a modem of the apparatus; or a second value indicating the first data part was not transmitted and/or that the status of the transmission cannot be provided (Rob; [0667], ACK response message must have one value for ACK and another value for NACK).

	Regarding claim 15, Rob in view of Wang and Yama teaches as per claim 13, wherein the circuitry configured to control the flow of the data stream is configured for: causing a next data part of the data stream be transmitted when the link layer response message acknowledges the transmission of the first data part, and causing the next part of the data stream to be skipped when the link layer response message fails to acknowledge transmission of the first data part of the application (Rob; [0667], “if the link layer ack is used, the sender retries up to 3 times until the destination acks the packets,. After each transmission, the sender will timeout in 100ms”).

	Regarding claim 35, Rob in view of Wang and Yama teaches as per claim 13, wherein the at least one link layer request message is inserted into the data stream using a control message, the control message configured to indicate
at least one of that the link layer request message corresponds a data delivery status request message of the packet data convergence protocol transmitted to a radio link control protocol of the apparatus, or that the link layer response message corresponds to a data delivery status response message of the radio link control protocol transmitted to the packet data convergence protocol; Wang teaches see Fig. 1 having CU and DU functionalities; now refer to claim 1, about CU (having PDCP protocol unit as a first protocol) receiving the response message (i.e. data delivery status response message) from DU (having RLC protocol functionality as a second protocol); further see Fig. 2 and 4 about CU unit wherein circuitry here can be #420 or 410 which receives generated link layer response message (i.e. here response message).

	Regarding claim 36, Rob in view of Wang and Yama teaches non-transitory computer-readable medium comprising program instructions stored thereon which are configured to, when executed with at least one processor, cause the at least one processor to perform the method of claim 13; please see claim 13’s citations.

	Regarding claim 37, Rob in view of Wang and Yama teaches as per claim 13, wherein the apparatus comprises a user equipment, and the received link layer response message is generated with the first communication protocol of the user equipment, and transmitted from the first communication protocol of the user equipment to the application of the user equipment; already discussed above Yama see #50 communication apparatus.

Claims 6- 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duchscher et al (US 2006/0274747), hereafter Rob in view of Wang et al. (US Pat. No. 11265946 B2) and in further view of Yamaura et al. (US Pat. No. 2012/0027027 A1); hereafter Yama and in further view of Dinan (US 2013/0010641).

Regarding claims 6, Rob in view of Wang and Yama teaches as per claim 1, wherein the received link layer response message is generated in response to determining with the apparatus a transmission opportunity for the first data part (Rob, [0667], the ack response message must be generated after the transmission of data; the transmission data begins at the determining the transmission opportunity for the data). 
But Rob is silent about determining with a second communication protocol of the apparatus a transmission opportunity for the first data part.
Dinan teaches determining by a second communication protocol of the apparatus a transmission opportunity for the first data part ([0116], “MAC notifies RLC when a transmission opportunity becomes available, including the size of total number of RLC PDUs …”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Dinan with the teachings of Robin view of Wang and Yama to make system more effective. Having a mechanism about determining with a second communication protocol of the apparatus a transmission opportunity for the first data part; greater way standardized approach can be carried out in the communication system.

	Regarding claims 7, Rob in view of Wang, Yama and Dinan teaches as per claim 6, wherein the second communication protocol is a radio link control protocol (Dinan, [0024], “RLC”).

Regarding claims 18, Rob in view of Wang and Yama teaches as per claim 13, wherein the received link layer response message is generated in response to determining with the apparatus a transmission opportunity for the first data part (Rob, [0667], the ack response message must be generated after the transmission of data; the transmission data begins at the determining the transmission opportunity for the data). 
But Rob is silent about determining with a second communication protocol of the apparatus a transmission opportunity for the first data part.
Dinan teaches determining by a second communication protocol of the apparatus a transmission opportunity for the first data part, wherein the second communication protocol is a radio link control protocol ([0116], “MAC notifies RLC when a transmission opportunity becomes available, including the size of total number of RLC PDUs …”; further see [0024] “RLC”.).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Dinan with the teachings of Rob in view of Wang and Yama to make system more effective. Having a mechanism about determining with a second communication protocol of the apparatus a transmission opportunity for the first data part, wherein the second communication protocol is a radio link control protocol; greater way standardized approach can be carried out in the communication system.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Duchscher et al (US 2006/0274747), hereafter Rob in view of Wang et al. (US Pat. No. 11265946 B2) and in further view of Yamaura et al. (US Pat. No. 2012/0027027 A1); hereafter Yama in further view of Belghoul et al (US 2018/0227960).
	Regarding claims 20, Rob in view of Wang and Yama teaches as per claim 13, wherein the received link layer response message are not transmitted by a modem of the apparatus (the received response message is clearly not transmitted by the receiving apparatus) but Rob is silent about the at least one message are not transmitted by a modem of the apparatus; however Belghoul teaches at least one message are not transmitted by a modem of the apparatus ([0128], there are two modems in the UE device, the first one for first radio access technology and the other modem is for the second RAT; the transmission only go through one modem not the other). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Belghoul with the teachings of Rob in view of Wang and Yama to make system more standardized. Having a mechanism wherein at least one message are not transmitted by a modem of the apparatus; greater way standardized approach can be carried out in the communication system.

Claim 11, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Duchscher et al (US 2006/0274747), hereafter Rob in view of Wang et al. (US Pat. No. 11265946 B2) and in further view of Yamaura et al. (US Pat. No. 2012/0027027 A1); hereafter Yama in further view of Chu et al (US 2010/0165907).

	Regarding claim 11, Rob in view of Wang and Yama teaches as per claim 9, but Rob fails to teach about wherein inserting the apparatus is configured to insert the at least one link layer request message comprising: inserting the at least one link layer request message comprises: a second link layer request message after each video frame in the data stream; however Chu teaches the above limitation ([0082], insert acknowledgment request frame after the transmission of video frames). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Chu with the teachings of Rob in view of Wang and Yama to make system more effective. Having a mechanism wherein inserting the at least one link layer request message comprises: a second link layer request message after each video frame in the data stream; greater way controlled communication can be carried out in a multicast/broadcast environment.

	Regarding claim 38, Rob in view of Wang and Yama teaches as per claim 13, but Rob fails to teach about , wherein the application comprises a video sending application; however Chu teaches the above limitation ([0082], insert acknowledgment request frame after the transmission of video frames). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Chu with the teachings of Rob in view of Wang and Yama to make system more effective. Having a mechanism, wherein the application comprises a video sending application; greater way controlled communication can be carried out in a multicast/broadcast environment.
Allowable Subject Matter
	Claims 24, 39- 43 are allowed.
	Claims 4- 5, 16- 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468